Title: From James Madison to the Delegations of Several Indian Nations, [ca. 22 August] 1812
From: Madison, James
To: Delegations of Several Indian Nations


My red children,
Washington [ca. 22 August] 1812
You have come thro’ a long path to see your father but it is a straight and a clean path kept open for my red children who hate crooked walks. I thank the great spirit that he has brought you in health through the long journey; and that he gives us a clear sky & bright sun, for our meeting. I had heard from General Clarke of the good dispositions of several of the nations on & West of the Mississippi; and that they shut their ears to the bad birds hovering about them for some time past. This made me wish to see the principal chiefs of those bands. I love to shake hands with hearts in them.
The red people who live on the same great Island with the white people of the 18 fires, are made by the great spirit out of the same earth, from parts of it differing in colour only. My regard for all my red children, has made me desirous that the bloody tomahawk should be buried between the Osages, the Cherokees, and the Choctaws. I wish also that the hands of the Shawenoe, & the Osage, should be joined in my presence, as a pledge to cherish & observe the peace made at St. Louis. This was a good peace for both. It is a chain that ought to hold them fast in friendship. Neither blood nor rust should ever be upon it.
I am concerned at the war which has long been kept up by the Sacs & Foxes agst. the Osages; and that latterly a bloody war is carried on between the Osages & Ioways. I now tell my red children now present, that this is bad for both parties. They must put under my feet their evil intentions agst. one another; and henceforward live in peace & good will; each hunting on their own lands, and working their own soils.
Your father loves justice. He extends it to all the red tribes. When they keep the chain of friendship with the 18 fires, bright, he will protect them, and do them good. If any make the chain bloody, it must be broken on their heads. The Winibagoes and some other tribes, between the Mississippi & Lake Michigan & the Wabash, have shut their ears to my councils. They have killed men, women and children, and have plundered the white people. They refuse to give up the murderers, and to return the stolen property. Time enough has been allowed them. When they feel the punishment, they must blame their own folly, and the bad councils to which they have listened. I will not suffer my white children to be killed without punishing the murderers.
A father ought to give good advice to his children, and it is the duty of his children to harken to it. The people composing the 18 fires, are a great people. You have travelled thro’ their Country; you see they cover the land, as the stars fill the sky, and are thick as the Trees in your forests. Notwithstanding their great power, the British King has attacked them on the great water beyond which he lives. He robbed their ships, and carried away the people belonging to them. Some of them he murdered. He has an old grudge against the 18 fires, because when he tried to make them dig and plant for his people beyond the great water, not for themselves, they sent out warriors who beat his warriors, they drove off the bad chiefs he had sent among them, and set up good chiefs of their own. The 18 fires did this when they had not the strength they now have. Their blows will now be much heavier, and will soon make him do them justice. It happened when the 13 fires, now increased to 18 forced the British King, to treat them as an independent nation, one little fire did not join them. This he has held ever since. It is there that his agents and traders plot quarrels and wars between the 18 fires and their red brethren, and between one red tribe and another. Malden is the place where all the bad birds have their nests. There they are fed with false tales agst. the 18 fires, and sent out with bloody belts in their bills, to drop among the red people, who would otherwise remain at peace. It is for the good of all the red people, as well as the people of the 18 fires, that a stop should be put to this mischief. Their warriors can do it. They are gone & going to Canada for this purpose. They want no help from their red brethren. They are strong enough without it. The British, who are weak, are doing all they can by their bad birds, to decoy the red people into the war on their side. I warn all the red people to avoid the ruin this must bring upon them. And I say to you my children, your father does not ask you to join his warriors. Sit still on your seats; and be witnesses that they are able to beat their enemies and protect their red friends. This is the fatherly advice I give you.
I have a further advice for my red children. You see how the Country of the 18 fires is filled with people. They increase like the corn they put into the ground. They all have good houses to shelter them from all weathers; good clothes suitable to all seasons; and as for food of all sorts, you see they have enough & to spare. No man woman or child of the 18 fires ever perished of hunger. Compare all this with the condition of the red people. They are scattered here & there in handfuls. Their lodges are cold, leaky, and smokey. They have hard fare, and often not eno’ of it. Why this mighty difference? The reason, my red children, is plain. The white people breed cattle and sheep. They plow the earth and make it give them every thing they want. They spin and weave. Their heads, and their hands make all the elements & productions of nature useful to them. Above all; the people of the 18 fires live in constant peace & friendship. No Tomahawk has ever been raised by one agst. another. Not a drop of blood has ever touched the Chain that holds them together as one family. All their belts are white belts. It is in your power to be like them. The ground that feeds one Lodge, by hunting, would feed a great band, by the plow & the hoe. The great spirit has given you, like your white brethren, good heads to contrive; strong arms, and active bodies. Use them like your white brethren; not all at once, which is difficult but by little & little, which is easy. Especially live in peace with one another, like your white brethren of the 18 fires: and like them, your little sparks will grow into great fires. You will be well fed; well cloathed; dwell in good houses, and enjoy the happiness, for which you like them, were created. The great spirit is the friend of men of all colours. He made them to be friends of one another. The more they are so the more he will be their friend. These are the words of your father, to his red children. The great spirit, who is the father of us all, approves them. Let them pass through the ear, into the heart. Carry them home to your people. And as long as you remember this visit to your father of the 18 fires; remember these as his last & best words to you.
As we cannot always see one another, the distance being great, My words from time to time will be delivered by General Clarke and others who may be near you. Your words will always come to me through the same hands. I hope they will always be good words.
 